MICKLE, Judge.
Appellants challenge their adjudications of delinquency and commitment for violation of section 39.061, Florida Statutes (1995), which proscribes escapes from various juvenile facilities. The following two issues are raised on appeal: (1) whether the trial court should have dismissed the petitions alleging that appellants committed delinquent acts because section 39.061 does not proscribe escapes from “low-risk residential” commitment facilities, as defined in section 39.01(59)(b), Florida Statutes (1995); and (2) whether the lower court erred in denying defense motions for judgments of acquittal. As to the first issue, we affirm on the authority of this court’s recent decision in D.M.L. v. State, 694 So.2d 782 (Fla. 1st DCA 1997). As to the second issue, we conclude that the evidence presented at the adjudicatory hearing was sufficient to sustain the trial court’s findings in support of the adjudications of delinquency. We therefore affirm this issue without further discussion.
AFFIRMED.
ALLEN and WEBSTER, JJ., concur.